Citation Nr: 0023258	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  97-10 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from February 1951 to 
September 1952.  This appeal arises from a June 1996 rating 
decision of the St. Petersburg, Florida, Regional Office (RO) 
which denied service connection for back, including the 
lumbar and cervical spines, and right hip disabilities.  The 
veteran appealed these determinations.

A hearing was held before the Board of Veterans' Appeals 
(Board) sitting at the RO in May 2000.  The undersigned 
conducted this hearing and will make the final determination 
in this case.  See 38 U.S.C.A. § 7102(a) (West Supp. 1999).


FINDINGS OF FACT

1.  The veteran has not submitted appropriate medical 
evidence establishing a nexus between any current right hip 
disability and his military service and, therefore, has not 
presented a plausible claim for service connection.

2.  The veteran has submitted appropriate lay and medical 
evidence of an in-service injury and its nexus with his 
current back disabilities and, therefore, has presented a 
plausible claim for service connection.


CONCLUSION OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a right hip disability.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The veteran has submitted a well-grounded claim for 
service connection for a back disability.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was given a comprehensive physical examination 
upon his entrance into active service in February 1951.  He 
did not report any prior medical history of back or right hip 
problems.  On examination, his spine and lower extremities 
were normal.  A service medical record dated in April 1951 
reported that the veteran had sustained a traumatic hematoma 
to the right thigh while playing football.  This injury 
required the veteran to be hospitalized for 22 days, after 
which he was released for "Duty, general service."  The 
veteran was given a separation examination in August 1952.  
The examiner noted that the veteran's medical history 
included a simple fracture of the right femur in 1951 with no 
complications or sequelae.  On examination, the veteran's 
spine and lower extremities were normal.  

In December 1995, the veteran filed a claim for service 
connection for a right hip disability.  The veteran has 
presented subsequent written statements and oral testimony 
that this right hip disability was incurred at the time of 
his football injury in April 1951.  He has alleged that this 
injury was much more severe than reported in his service 
medical records, to include an unusual fracture of the femur 
and paralysis, and he was never able to fully return to his 
normal duties in the military.  In the alternative, the 
veteran has contended that his current right hip disorder has 
developed over the years as a result of his service-connected 
fracture of the right femur.

A review of the VA outpatient records, dated in the 1990's, 
noted the veteran's complaints of pain that radiated from his 
lower back into his right pelvis and groin.  Radiological 
studies have repeatedly noted significant abnormalities 
associated with the veteran's lower spine.  Radiological 
studies taken in November 1995 revealed pelvic 
calcifications, most likely vascular, and mild degenerative 
osteoarthritic changes of the hip joints.  An orthopedic 
examiner of November 1995 opined that the veteran's groin 
pain could be the result of some strain of the muscles 
attached to the pubic symphysis and iliac crest, but was more 
likely the result of some nerve root irritation at the L3-L4 
level.

The veteran was afforded a comprehensive VA orthopedic 
examination in July 1996.  The examiner opined that the 
veteran's current symptoms were largely psychogenic and were 
definitely secondary to degenerative joint disease which was 
acquired over the last 50 years of living.  However, this 
examiner did opine that the radiological evidence showed 
signs of minimal compression fracture of the first lumbar 
vertebra which could have occurred in the course of the 
veteran's football injury.

In October 1996, the RO received letters from the veteran's 
private physician and two doctors of chiropractic medicine.  
These letters provided opinions linking the veteran's 
injuries in 1951 to his current back problems.  These 
opinions failed to discuss any current right hip disorder or 
its relationship to his military service.  The private 
outpatient records submitted by the veteran, dated in the 
1990's, discussed his current back disorders.  There is no 
mention of a right hip disability.  

A written statement from the veteran's spouse, dated in May 
2000, noted that she had known the veteran since 1962.  She 
asserted that he had complained of severe back pain ever 
since that time.


II.  Applicable Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304 (1999).  Where there is a chronic disease shown as such 
in service or within the presumptive period under 38 C.F.R. 
§ 3.307 (1999) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1999).  When the condition 
noted during service is not shown to be chronic or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  The regulation requires 
continuity of symptomatology, not continuity of treatment.  
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).

The evidentiary threshold for establishing a well grounded 
claim is low, and requires only that the claim be plausible 
or capable of substantiation.  Hensley v. West, No. 99-7029 
(Fed. Cir. May 12, 2000).   In order for a claim to be well 
grounded, that is plausible, there must be competent evidence 
of (1) a current disability in the form of a medical 
diagnosis, (2) incurrence or aggravation of a disease or 
injury in service in the form of lay or medical evidence, and 
(3) a nexus between the in-service injury or disease and the 
current disability in the form of medical evidence.  Caluza 
v. Brown, 7 Vet. App. 498 (1995).  A claim may still be well 
grounded under the provisions of 38 C.F.R. § 3.303(b) if (1) 
the condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  


III.  Analysis

a.  Service Connection for a Right Hip Disability

Initially, the Board notes that the veteran has been informed 
of the requirements of a well-grounded claim for service 
connection.  He was directly told of the need to establish a 
current disability and its association with his military 
service by the submission of competent medical evidence.  
This was accomplished in the statement of the case (SOC) of 
April 1997.  The veteran and his representative had been 
provided multiple opportunities to present arguments, both 
written and oral, outlining reasons why the his claim for a 
right hip disability should be found to be well-grounded.  
The undersigned finds that the veteran has received adequate 
notification of the requirements for the submission of a 
well-grounded claim and an opportunity to submit contentions 
on this point.  Therefore, the VA has met its duty to inform 
the veteran of the requirements for the submission of a well-
grounded claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995); see also Bernard v. Brown, 4 Vet. App. 384 (1993).

There is no objective evidence of record that the veteran 
suffered with a right hip disability, to include arthritis, 
during his military service or any time soon after his 
separation from the military.  While there is evidence that 
the veteran sustained a hematoma of the right thigh and a 
fracture of the right femur, there is no medical evidence in 
the service records that either of these injuries effected 
his right hip.  Nor is there any medical opinion of record 
that has provided a nexus between any current right hip 
disorder and the veteran's military service.  The first 
indication of a right hip disability was the outpatient 
records of November 1995, many years after the veteran's 
separation from the military.  The veteran's examiners have 
not linked any symptomatology resulting from his right hip 
abnormalities with his military service.

The only evidence of record that the veteran currently has a 
right hip disability that is etiologically related to his 
military service is the veteran's own statements.  As a lay 
person, the veteran is not competent to provide a diagnosis 
or etiology of a disease.  See Zang v. Brown, 8 Vet. App. 246 
(1995).  Therefore, the veteran's own assertions cannot 
establish a current diagnosis or an etiology related to his 
military service.

Without a competent medical opinion noting an etiological 
link to military service, the veteran's claim is not well-
grounded under either the Caluza or Savage tests.  As there 
is no duty to assist under the provisions of 38 U.S.C.A. 
§ 5107(a) (West 1991) in a claim that is not well-grounded, 
the VA is prohibited from assisting the veteran in the 
further development of his current claim.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Therefore, service connection 
for a right hip disability is denied.


b.  Service Connection for a Back Disability.

As noted above, a number of the veteran's private healthcare 
providers have submitted opinions linking the degenerative 
changes in his spine to his in-service football injury or 
fractured right femur.  More specifically, the VA examiner of 
July 1996 noted that the radiological evidence indicated that 
there was a minor compression fracture of the first lumbar 
vertebra which could have been the result of his in-service 
football injury.  His private chiropractor asserted in a 
letter of September 1996 that the veteran's in-service 
hematoma and fracture had predisposed him to degenerative 
disc disease.

Based on the service medical records which corroborate the 
veteran's in-service injury, current diagnoses of spinal 
degenerative changes and compression fracture, and medical 
opinions linking these current disorders to the veteran's 
military service, his claim for service connection is found 
to meet the Caluza test for a well-grounded claim.  However, 
a review of the record indicates that further development of 
this claim is required.  Therefore, the issue of service 
connection for a back disability is discussed further in the 
REMAND portion of this decision.


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for a right 
hip disability, this appeal is denied.

The claim of entitlement to secondary service connection for 
a back disability is well grounded.  To this extend only, the 
appeal is granted.





REMAND

As noted above, a number of the veteran's private healthcare 
providers have submitted opinions linking the degenerative 
changes in his spine to his in-service football injury or 
fractured right femur.  However, there is no evidence that 
the private examiners had access to the veteran's actual 
service medical records prior to arriving at their opinions.  
The VA examiner of July 1996 specifically noted that he had 
not reviewed the veteran's claims file and that a definitive 
etiological opinion would need a review of the service 
medical records.  In addition, this examiner linked a 
compression fracture of the lumbar spine to the veteran's in-
service injury.  However, the reports of the radiological 
studies do not directly indicate that a compression fracture 
existed in the lumbar spine.  In addition, a review of the 
histories given by the veteran in his statements to the VA 
and in his recent medical histories claim that his in-service 
football injury was much more severe than reflected in the 
contemporaneous medical evidence.  Finally, the veteran 
testified at his Board hearing that he had received medical 
treatment since his military service and that these records 
have not been obtained by the VA.

According to the U. S. Court of Appeals for Veterans Claims 
(Court), an examination that does not consider the veteran's 
past medical history is inadequate for rating purposes and is 
a breach of the VA's the duty to assist.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  In addition, the VA is not 
obligated to accept medical conclusions based on the 
veteran's recitation of his medical history when this history 
is not substantiated by the contemporaneous evidence. See 
Godfrey v. Brown, 8 Vet. App. 113 (1995).  As this case 
presents the situation where the veteran's medical examiners 
have not reviewed his entire medical history, it must be 
remanded for completion of an comprehensive examination and 
opinions based on the contemporaneous evidence.  In addition, 
the RO must obtain all available private treatment records 
since the veteran's military service.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The veteran has alleged, 
in effect, that his in-service football injury was worse than 
reported in the service medical records currently in the 
claims file and that more extensive treatment was given to 
him during his military service.  On remand, the RO should 
again request that all available service medical records be 
obtained.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  
In this regard, the Board takes this opportunity to inform 
the veteran that it is ultimately his responsibility to 
ensure that the VA receives all pertinent medical evidence 
regarding his claim and his failure to submit such evidence 
could have an adverse effect on his claim.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991); Pollard v. Brown, 6 Vet. 
App. 11 (1993).

Based on the above analysis, the undersigned finds that 
further development is required, and the case is REMANDED to 
the RO for the following action:

1.  The RO should appropriately contact 
the veteran and request the names and 
addresses of all healthcare providers who 
treated his back problems since his 
separation from the military.  After 
securing the necessary release(s), the RO 
should obtain any records not already 
contained in the claims file; to include 
those from any identified VA medical 
center or outpatient clinic.  The RO 
should specifically request signed 
release forms for Doctors Reviera, 
Bradshaw, Green, Sanford, Jones, J. Roy 
Duke, Bambi Burnette, and Anthony H. 
Anderson.  In addition, a signed release 
form should be obtained for the 
Orthopedic Center of Palm Beach County.  
Copies of all of the veteran's treatment 
records should be requested from these 
physicians and facilities.  Once 
obtained, all records must be associated 
with the claims folder.

2.  The RO should again contact the 
National Personnel Records Center (NPRC) 
and request that any and all available 
treatment records be obtained from the 
veteran's hospitalization in April 1951 
at the U. S. Air Force hospital on 
Sheppard Air Force Base.  It should be 
requested that the NPRC exhaust all 
possible avenues of inquiry in attempting 
to retrieve these records.  If this 
search results in negative findings, the 
NPRC should be asked to inform the RO of 
this fact.  

3.  Following completion of the above 
development, the veteran should be 
afforded a VA orthopedic examination.  
The purpose of this examination is to 
determine what are the current residuals 
from the veteran's service-connected 
fracture of the right femur with hematoma 
and what is the etiology of the veteran's 
current back/spine disorders 
(degenerative changes, possible 
compression fracture of the lumbar 
spine).  Such tests as the examining 
physician deems necessary should be 
performed.  The clinical findings and 
reasons upon which the opinions are based 
should be clearly set forth.  The claims 
folders must be made available to the 
examining physician in connection with 
the examination so that he or she may 
review pertinent aspects of the veteran's 
medical history.  If the examiner finds 
it impossible to answer any of the 
questions below, it should be so noted on 
the examination report with the reasons 
given for this conclusion.  The examiner 
should provide the following opinions:

What are the current disorders 
associated with the veteran's 
back/spine?  The examiner should 
distinguish between the various 
segments of the spine, that is, the 
cervical and lumbar regions.  Does 
he currently evidence a compression 
fracture to the first vertebra of 
the lumbar spine?  Is it at least as 
likely as not that any of the 
veteran's current back/spine 
disorders are etiologically linked 
to his in-service football injury of 
April 1951 or any other incident of 
his military service?  Please 
provide the reasons and bases for 
your conclusions.

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

5.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claim for 
service connection may now be granted.  
If the RO's decision remains adverse to 
the veteran, he and his representative 
should be furnished an appropriate 
supplemental statement of the case, and 
given an opportunity to respond.  
Thereafter, the case should then be 
returned to the Board for further 
appellate consideration, if appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



The veteran need take no further action until he is informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 



